Citation Nr: 1100497	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-20 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, 
including as a result of exposure to herbicides.

2.  Entitlement to service connection for a respiratory disorder, 
including as a result of exposure to asbestos and hazardous 
chemicals.



REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1961 to 
August 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Buffalo, New York.

The issue of entitlement to service connection for a respiratory 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran had service 
on land in the Republic of Vietnam in July 1964, a period subject 
to the presumption of herbicide exposure for Veterans who served 
therein. 

2.  The Veteran is currently diagnosed with Parkinson's disease, 
a condition for which in service incurrence is presumed for 
herbicide exposed Veterans.


CONCLUSION OF LAW

Parkinson's disease was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2010); 75 Fed. Reg. 53202-01 (Aug. 31, 2010) (to be 
codified at 38 C.F.R. Part 3).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given the favorable action taken 
herein below with respect to the claim that is decided, the Board 
finds that no further assistance in developing the facts 
pertinent to such claim is required at this time.  

The Veteran contends that he has Parkinson's disease as a result 
of his exposure to hazardous chemicals, including herbicides, 
during his military service.  VA treatment records reflect that 
the Veteran has a diagnosis of advanced Parkinson's disease.  

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases may be granted if 
manifest to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

With regard to claims alleging disability due to exposure to 
herbicides, a Veteran who served in active military, naval, or 
air service in Vietnam during the Vietnam era is presumed to have 
been exposed to an herbicide agent during such service, unless 
there is affirmative evidence that the Veteran was not exposed to 
any such agent during that service.  Service in Vietnam includes 
service in the waters offshore Vietnam and service in other 
locations if the conditions of service required the Veteran to 
perform duty in, or visit, Vietnam.  38 U.S.C.A. § 1116(f), 38 
C.F.R. § 3.307(a) (6) (iii).  However, service in Vietnam does 
not include service that took place exclusively in the 
territorial waters offshore Vietnam, if the Veteran never set 
foot on land there.  See Haas v. Peake, 544 F.3d 1306, 1308-1309 
(Fed. Cir. 2008), cert. den. 129 S.Ct. 1002 (2009).  If a Veteran 
was exposed to a herbicide agent, certain diseases listed at 38 
C.F.R.§ 3.309(e) will be considered service connected even though 
there is no record of such disease in service.  On August 31, 
2010, after the RO issued the rating decision in this case, 
Parkinson's disease was added to the list of diseases that are 
considered by VA to be associated with exposure to herbicide 
agents.  75 Fed. Reg. 53202-01.  

It is noted that the RO conceded the Veteran's exposure to 
herbicides in this case.  The Veteran submitted a copy of a 
document dated in June 1964 that indicated that the U.S.S. 
Oklahoma City, the ship aboard which the Veteran was then 
assigned, was scheduled to visit Saigon, Vietnam from July 21, 
1964 to July 23, 1964.  The Veteran credibly alleged that he was 
given 3 days of shore leave while the ship was at Saigon.  

Insofar as the Veteran was present on land or on the inland 
waterways in the Republic of Vietnam at a time between January 9, 
1962 and May 7, 1975, the period during which the presumption of 
herbicide exposure applies, 38 C.F.R. 3.307(a)(6)(iii), and he 
developed a disease that is subject to presumptive service 
connection for herbicide exposed Veterans, the criteria for 
service connection for the Veteran's Parkinson's disease are met. 

The benefit of the doubt was resolved in favor of the Veteran in 
this case. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).  

ORDER

Service connection for Parkinson's disease is granted. 


REMAND

The Veteran contends that he has a respiratory disorder as a 
result of his exposure to asbestos and chemicals while he was in 
the service.  While he was in the service, the Veteran's military 
occupational specialty was Fire Control Technician, a field which 
carried with it a high probability of exposure to asbestos.  The 
Veteran also contended that he was exposed to chemicals including 
trichloroethylene, a metal degreaser; fire proof hydraulic fluid; 
and Cat-a-lac paint, a specialty coating that was formulated to 
withstand extremely caustic hydraulic fluids and missile fuel.  
The Veteran submitted a written statement from an individual who 
worked with him on the U.S.S. Oklahoma and confirmed his exposure 
to these chemicals.  The Veteran submitted copies of articles 
suggesting a link between exposure to these types of chemicals 
and the development of respiratory disorders. 

The Veteran's VA treatment records reflect that pulmonary 
function testing revealed obstructive and restrictive defects and 
that the Veteran was diagnosed with chronic obstructive pulmonary 
disease.  

In light of these contentions, a medical opinion should be 
obtained to determine whether the Veteran's current respiratory 
disorder is due to his exposure to asbestos or chemicals in 
service.  See McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006) 
(holding that VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.)  Given the present ill 
health of the Veteran, a attempt should be made to resolve this 
issue based on the evidence of record, with an examination only 
if such is deemed necessary by the examiner in order to render 
the requested opinion.  

Additionally, the Board notes that documents in the claims file 
indicate that the Veteran was awarded disability benefits by the 
Social Security Administration (SSA).  However, the Veteran's SSA 
disability records are not in the claims file.  These records 
could potentially be relevant to the Veteran's claim that his 
respiratory disorder was caused by his service.  The Board notes 
that VA regulations provide that VA will make as many requests as 
are necessary to obtain relevant records from a federal 
department or agency, such as the SSA. VA will end such efforts 
only if it concludes that the records sought do not exist, or 
that further attempts to obtain them would be futile. See 38 
C.F.R. § 3.159(c) (2).

Given the other needed development in this case, more recent 
treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and his 
representative and ascertain whether he 
received any medical treatment for his 
respiratory disorder since April 2009.  All 
identified treatment records should be 
obtained.  More recent VA treatment records 
should also be obtained.  If records are 
identified but cannot be obtained, then this 
fact, as well as the efforts that were made 
to obtain the records, should be documented 
in the claims file.  The Veteran and his 
representative should also be notified of 
VA's inability to obtain the records.

2.  The RO should obtain a copy of the 
Veteran's SSA disability records and should 
associate them with the claims file.  If the 
records do not exist or cannot be obtained 
this fact, as well as the efforts that were 
made to obtain the records, should be 
documented in the claims file.

3.  An appropriate VA examiner should be 
requested to review the claims file and 
provide an opinion concerning whether the 
Veteran's currently diagnosed pulmonary 
disorder is at least as likely as not (at 
least 50 percent likely) due a disease or 
injury that occurred during his service, 
including exposure to asbestos and/or 
chemicals.  If possible, the examiner should 
provide this opinion based on records review 
alone; the Veteran should not be required to 
attend an examination unless the VA examiner 
deems that this is necessary in order to 
provide the requested opinion.  If so, then 
an appropriate examination should be 
scheduled.

The examiner's report should fully explain 
the rationale for his or her conclusion(s).  
If the examiner cannot provide the requested 
opinion without resort to undue speculation 
then he or she should explain why this is the 
case in his or her report.  

4.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


